        Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


  YOUNG AMERICA’S FOUNDATION;
  BINGHAMTON UNIVERSITY COLLEGE
  REPUBLICANS; and JON LIZAK, President
  of the College Republicans of Binghamton
  University,

         Plaintiffs,

         v.

  HARVEY STENGER, President of SUNY-                  Civil Action No. 3:20-cv-822 (LEK/ML)
  Binghamton, in his official and individual
  capacities; BRIAN ROSE, Vice President for
  Student Affairs of SUNY-Binghamton, in his
  official and individual capacities; JOHN
  PELLETIER, Chief of SUNY-Binghamton
  UPD, in his official and individual capacities;
  COLLEGE PROGRESSIVES, a student
  organization at SUNY-Binghamton;
  PROGRESSIVE LEADERS OF TOMORROW
  (“PLOT”); STUDENT ASSOCIATION OF
  BINGHAMTON UNIVERSITY,

         Defendants.


          MEMORANDUM IN OPPOSITION TO PLAINTIFFS' MOTION FOR
          DECLARATION OF EFFECTIVE SERVICE ON DEFENDANT PLOT

       Plaintiffs in this case purported to effect service on the Progressive Leaders of Tomorrow,

hereafter PLOT, an unincorporated collective of activists with no formal structure or organization, by

serving two individuals. Because PLOT is an unorganized, unincorporated entity, it lacks capacity to

be sued under Federal Rule of Civil Procedure 17(b)(3). A non-entity incapable of being made a

defendant such as PLOT cannot be served by any means, certainly not by causing a copy of the

Complaint to be served at the address of a non-party such as Aviva Friedman, who has not been

sued, and is not alleged in the Complaint to have played any role in the events described therein.
           Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 2 of 13



Having received the Complaint, and because non-entity PLOT cannot advance legal arguments, non-

party Aviva Friedman makes this special appearance for the purpose of advising the Court regarding

this deficiency in Plaintiffs' lawsuit and respectfully requests that the Court deny Plaintiffs'

Responses to Friedman’s and Andrews’ Rule 12(b)(5) Motions to Dismiss (ECF Nos. 58 and 59) and

dismiss the action against PLOT pursuant to F.R.C.P. § 12 (b)(5). To rule otherwise would leave the

individual non-parties who received the Complaint in an untenable position -- as they are not named

in the Complaint, nor alleged to have any role in the far-fetched and sprawling allegations described

therein.

                                             ARGUMENT

        Plaintiffs’ complaint names PLOT as a defendant and Plaintiffs have asked the Court to

declare PLOT properly served. See ECF No. 59. However, as reflected in Plaintiffs’ own filings

(specifically the Complaint, ECF No. 1, and Plaintiffs’ memorandum in support of their Motion in

Response, ECF No. 59), PLOT is not an entity that, under Federal Rule of Civil Procedure 17(b),

has capacity to be sued, and thus it cannot be properly served. Because PLOT is a loose collective

of activists, not an entity, and has no structure, leadership, or formal membership, there was no

agent to serve. It would be proper to dismiss PLOT as a defendant, without permitting Plaintiffs

leave to engage in the charade of what they describe as “discovery in aid of service,” but is

more accurately described as an attempt to harass and intimidate non-parties. See ECF No. 59

at 9.

        Plaintiffs ignore the fundamental flaw underlying their attempt at service: an entity not

capable of being sued cannot be properly served anywhere. Rule 17(b) defines when a party has

the capacity to sue or be sued in federal court. Klinghoffer v S.N.C. Achille Lauro Ed Altri-

Gestione Motonave Achille Lauro in Amministrazione Straordinaria, 937 F.2d 44, 53 (2d Cir.

1991). Plaintiffs, however, have failed to even mention Rule 17(b) anywhere in their Motion.
                                                    2
        Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 3 of 13



Under Rule 17(b)(3), PLOT lacks capacity to be sued, and the Court should deny Plaintiffs'

Motion.1

       Rule 17(b) provides that “capacity to sue or be sued shall be determined by the law of the

state in which the district court is held, except (1) that a partnership or other unincorporated

association, which has no such capacity by the law of such state, may sue or be sued in its

common name for the purpose of enforcing for or against it a substantive right existing under

the Constitution or laws of the United States.” Arbor Hill Concerned Citizens Neighborhood

Ass'n v City of Albany, N.Y., 250 F. Supp. 2d 48, 60-61 (N.D.N.Y. 2003). See also Modeste v

Local 1199, Drug, Hosp. and Health Care Employees Union, RWDSU, AFL-CIO, 850 F. Supp.

1156, 1164 (S.D.N.Y. 1994), as amended (Sept. 2, 1994), aff'd, 38 F.3d 626 (2d Cir 1994).

Therefore, if PLOT, as an unincorporated association, cannot be sued under New York law, the

inquiry will turn to federal law to determine PLOT’s capacity, or lack thereof, to be sued. Ultimately,

PLOT lacks capacity to be sued under either New York law or federal law.

    1. PLOT Lacks Capacity to Be Sued Under New York Law

       Pursuant to N.Y. General Associations Law §§ 12 and 13, an unincorporated association is

afforded the capacity to sue (or be sued) through its president or treasurer. Arbor Hill Concerned

Citizens Neighborhood Ass'n v. Albany, N.Y., 250 F. Supp. 2d 48, 62 (N.D.N.Y. 2003). See also

Tibaldi v. Brezenoff, 65 N.Y.2d 710, 711, 492 N.Y.S.2d 4, 481 N.E.2d 544 (1985). If an organization

has no president or treasurer, suit can be brought in the name of, or against, “an officer who is the

functional equivalent” to a president or treasurer. Id. If the association has no president or treasurer,

the court must examine the organization's structure to determine if the person named in the



1
  Ms. Friedman offers the legal analysis set forth herein on her own behalf, to guard against a
finding by this Court that PLOT has been properly served via Ms. Friedman. Undersigned
counsel does not represent PLOT.

                                                    3
        Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 4 of 13



complaint is an elected or de facto officer performing equivalent functions and responsibilities as a

president or treasurer. Id. If an unincorporated entity has no president or treasurer, the functions of

the person against whom the suit is brought require delineation in the pleadings. Id.

       By contrast, in this case, Plaintiffs have not sued PLOT by naming its president or treasurer

in the complaint, or alleging that any elected or de facto officers of PLOT serve these functions.

Rather, Plaintiffs attempt to sue PLOT in its common name without even engaging in the relevant

Rule 17(b) analysis. PLOT lacks capacity to be sued directly under New York law, as it does not

have a president or treasurer. Indeed, as far as Ms. Friedman knows, PLOT has no officers or

leadership, elected or otherwise. Declaration of Aviva Friedman, attached as Exhibit A, ¶¶ 3-4.

Plaintiffs have not named Ms. Friedman in their complaint, but even if they had, they have not

raised a single argument as to why, in this instance, Ms. Friedman should be considered a president

or treasurer of PLOT sufficient to permit PLOT capable of being sued in her name.

   2. PLOT Lacks Capacity To Be Sued Under Federal Law

       Because PLOT clearly lacks capacity to be sued under New York State law, and the instant

complaint alleges constitutional claims, federal law controls here. Klinghoffer, 937 F.2d 44 at 53

(unincorporated association's capacity to sue or be sued is determined by state law except that federal

law controls when the “complaint alleges violations of ‘substantive right[s] existing under the laws

or the Constitution of the United States'”). As the instant complaint alleges violations of substantive

constitutional rights, however spurious or tenuous the state action connected to PLOT may be,

federal law will determine whether PLOT may be sued.

       As the 1937 Committee Note to the creation of Rule 17 states, this language in subsection

(b)(3)(A) codifies “the existing law as to such associations” set forth in the 1922 Supreme Court

decision in United Mineworkers of America v. Coronado Coal Co., 259 U.S. 344 (1922). Fed. R.

Civ. Proc. 17 advisory committee's Note to Subdivision (b) (1937). See also 6A Wright & Miller,

                                                    4
        Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 5 of 13



Federal Practice & Procedure § 1564 at 627. The Court held in that case that a vast labor union that

lacked any corporate legal form but had officers, a defined chain of command, assets, and formal

membership could be sued (along with its similarly organized locals). See United Mineworkers,

259 U.S. at 383-85. In light of the growth and importance of unions in society, Chief Justice

Taft's opinion held that such entities could be “properly made parties . . . and properly served by

process on their principal officers.” Id. at 392.

       Rule l 7(b)(3)(A) does not define “partnership or other unincorporated association,” but

whether an entity is an 'unincorporated association' is a question of federal law. Under the precedent

of United Mineworkers and its progeny, the hallmark of an unincorporated association within

the meaning of Rule 17(b)(3)(A) is a deliberate, organized group coming together for a

sufficiently concrete and non-generic purpose. See Ellul v. Congregation of Christian Bros, No.

09 CIV 10590 PAC, 2011 WL 1085325, at *3 (S.D.N.Y. Mar. 23, 2011), aff'd, 774 F.3d 791

(2d Cir. 2014) (“In addition, the common purpose to which Plaintiffs point — charity — is too

vague to unify these regional organizations into a single legal entity.”). When evaluating

whether an informal unincorporated entity is sufficiently “deliberate” and “organized” to enable

it to sue or be sued under Rule 17, federal courts in New York weigh such factors as whether the

entity holds regular meetings, keeps records of members; and whether there is any stated, formal

leadership or authority in any form. See Centro De La Comunidad Hispana De Locust Val. v Town

of Oyster Bay, 954 F. Supp. 2d 127, 137 (E.D.N.Y. 2013), affd, 868 F.3d 104 (2d Cir. 2017),

and affd, 705 Fed. Appx. 10 (2d Cir. 2017) (“It is clear from the record that even though Centro does

not have formal membership policies, it is still comprised of individuals present at its bimonthly

meetings. In addition, Centro keeps record of these members, including names and addresses, and

some of these members even participate in Centro's elected steering committee.”). See also Boynton

v. Headwaters, Inc., 252 F.R.D. 397, 401 (W.D. Tenn. 2008) ("[V]oluntary and knowing


                                                    5
        Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 6 of 13



membership is the hallmark of an unincorporated association."); Yonce v. Miners Mem'l Hosp. Ass'n,

161 F. Supp. 178, 186 (W.D. Va. 1958) ("[s]uch an association suggests an organized group made up

of persons who become members of the association voluntarily, but subject to certain rules or by-

laws; the members are customarily subject to discipline for violations or non-compliance with the

rules of the association.").

        This analysis of whether and when an unincorporated entity may be subject to suit is

consistent with the Supreme Court's holding in United Mine Workers, in which a highly-organized

labor union with every indicia of corporate form except a formal legal charter was held amenable to

suit. Allowing such an association to be named and served through its officers, rather than requiring

the individual naming and service of all its formal members and officers, promotes the procedural

goals of the Federal Rules — "the just, speedy, and inexpensive determination of every action and

proceeding" (Fed. R. Civ. Proc. 1) — because such a process is more efficient than requiring resort

to a class action. Holding individual members responsible through such a suit would not be unfair,

given their voluntary, knowing, formal membership in an organized, hierarchical union led by

officers elected by the members.

        The converse is also true: if an association’s membership does not formally select its

leadership, and the leadership does not control the actions of the membership, it would be

fundamentally unfair for a plaintiff to assert that all members of an unincorporated association

should be potentially held liable for the actions of some few. In order for the imposition of collective

responsibility to constitute due process, control must run in both directions, bottom-up and top-

down: the members must be able to assert control over the choice of who their leaders shall be, and

that leadership must exert effective control over the actions of the entire organization. Otherwise, it

would be unfair to assign liability to all members for the actions of some. Moreover, service on the

leadership must be capable of constituting fair notice of such potential liability to the entire

                                                    6
        Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 7 of 13



membership, and the leadership must be able to direct the defense of suit in court. All of these

factors were present for the unincorporated yet highly-structured labor union at issue in United

Mineworkers.

       PLOT bears no resemblance to such a “partnership or other unincorporated association”

capable of being sued under Federal Rule of Civil Procedure 17(b)(3)(A). Plaintiffs have not

alleged, and indeed PLOT lacks, any of the hallmarks that courts look to in determining whether

an unincorporated entity can be subject to suit. As Plaintiffs themselves state, PLOT is “a group

composed of individuals, without a legal identity apart from its membership, who act for the

purpose of promoting common objectives.” ECF No. 44 at 5. PLOT lacks any member rolls,

does not have regular meetings, keeps no records, and lacks any leadership, formal or otherwise,

falling well short of the threshold required to constitute an "unincorporated association" subject

to suit under Rule 17(b)(3)(A). See Declaration of Aviva Friedman, attached as Exhibit A.


   3. Service on Ms. Friedman and Mr. Andrews is not Effective Service on PLOT.

       Even if PLOT were capable of being sued, which it is not, service on Ms. Friedman and

Mr. Andrews does not effectively serve PLOT. Rule 4(h)(1)(B) of the Federal Rules of Civil

Procedure requires that service on an unincorporated association is made “by delivering a copy of

the summons and complaint to an officer, a managing or general agent, or to any other agent

authorized by appointment or by law to receive service of process.” See Estates of Ungar ex rel.

Strachman v Palestinian Auth., 153 F. Supp. 2d 76, 89 (D.R.I. 2001) (“Under Rule 4(h)(1), service

of process on an unincorporated association shall be effected “by delivering a copy of the summons

and of the complaint to an officer, [or] a managing or general agent.””). In a federal question case,

federal law determines whether a person is an agent for purposes of service under Rule 4. See Nat'l

Equip. Rental, Ltd v. Szukhent, 375 U.S. 311, 316, 84 S. Ct. 411, 11 L.Ed.2d 354 (1964); Dodco,


                                                   7
          Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 8 of 13



Inc. v. Am. Bonding Co., 7 F.3d 1387, 1388 (8th Cir.1993).

          Nowhere do Plaintiffs set forth any legal basis for the proposition Ms. Friedman or Mr.

Andrews are officers or agents of PLOT sufficient to render service effective. In support of the

proposition that Ms. Friedman is sufficiently a “leader of PLOT to render service on her sufficient on

PLOT,” Plaintiffs seemingly attempt to argue that because Ms. Friedman is a leader in the

community in general (as a city councilwoman), and because she has stated that she is a member of

PLOT, by some magical unknown legal process, she is therefore a leader of PLOT. See ECF No. 44

at 6-7. As Plaintiffs cite no legal authority for this proposition, it is left to Ms. Friedman to parse the

matter.

          “If an unincorporated association has no president or treasurer, the Court must examine the

organization's structure to determine if the [party] is an elected or de facto officer performing

equivalent functions and responsibilities as a president or treasurer." Locke Associates, Inc. v.

Foundation for the Support of the United Nations, 173 Misc. 2d 502, 504, 661 N.Y.S.2d 691 (1997).

See also CA-POWZ (Citizens Alert: Protect our Waters) v Town of Greece, New York, 10-CV-6035-

CJS, 2010 WL 3663409, at *3 (W.D.N.Y. Sept. 14, 2010) (“in the event that an unincorporated

association has no president or treasurer the specific functions of the person in whose name the suit

is brought require delineation in the pleadings.”).

          Service under Rule 4(d)(3) is not limited to titled officials of the association or those

expressly authorized to accept service. “Generally, service is sufficient when made upon an

individual who stands in such a position as to render it fair, reasonable and just to imply the authority

on his part to receive service.” Klinghoffer v S.N.C. Achille Lauro Ed Altri-Gestione Motonave

Achille Lauro in Amministrazione Straordinaria, 739 F. Supp. 854, 867 (S.D.N.Y.1990), vacated,

937 F2d 44 (2d Cir. 1991). See also Montclair Electronics., Inc. v. Electra/Midland Corp., 326 F.

Supp. 839, 842 (S.D.N.Y.1971); Insurance Co. of N. Am. v. S/S “Hellenic Challenger,” 88 F.R.D.

                                                      8
        Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 9 of 13



545, 547 (S.D.N.Y.1980) (quoting Montclair ).

       Indeed, Plaintiffs make much of this proposition, insisting that PLOT has been placed on

notice simply because Plaintiffs emailed the summons and complaint to PLOT’s listed email address,

as well as sending a message on Facebook which they claim was read by “someone operating the

group’s Facebook account.” ECF No. 44 at 4-5. Plaintiffs also cite a number of third parties,

including a statement made by an attorney for Defendant Binghamton University Student

Association, and a docket entry created by a clerk. ECF No. 44 at 5, 12. Suffice it to say, there is no

legal authority cited for the notion that these statements by third parties utterly unconnected to Ms.

Friedman or PLOT in any way have any authority or relevance to the determination of whether

PLOT has been served under Rule 4.

       Plaintiffs seek to engage in what they call “limited discovery,” a thinly veiled attempt to

further harass non-party Ms. Friedman. Without even passingly addressing the issue of whether

PLOT is an entity capable of being sued at all, let alone whether service on Ms. Friedman constitutes

service on PLOT, this court should not permit Plaintiffs to engage in a fishing expedition. A

defendant incapable of being sued as a legal matter under Rule 17 obviously cannot be properly

served under Rule 4, as the rule itself makes clear. See Fed. R. Civ. Proc. 4(h) (governing form of

service on a corporation, partnership, or "other unincorporated association that is subject to suit

under a common name" (emphasis added)). It is a non-sequitur to request limited discovery to enable

Plaintiffs to serve PLOT before engaging with the gateway question of whether PLOT is capable of

being sued at all under federal law.


                                           CONCLUSION

       Because the facts as set forth by Plaintiffs themselves demonstrate that PLOT lacks capacity

to be sued under Federal Rule of Civil Procedure l 7(b)(3), and because Plaintiffs have made no


                                                    9
         Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 10 of 13



coherent argument why causing the Complaint to be served on two individuals constituted proper

service on the entire unorganized unincorporated entity PLOT, Ms. Friedman respectfully requests

that this Court deny Plaintiffs' Motion for a declaration of effective service on PLOT. Moreover,

on the record before the Court, it would be proper to dismiss PLOT as a Defendant, without

permitting Plaintiffs leave to engage in the charade of “limited discovery,” as Plaintiffs concede

that PLOT is unincorporated and discovery cannot resolve the heretofore unaddressed Rule 17

issue.

         Respectfully submitted, this 30th day of April, 2021.



                                                        s/ Rebecca Chapman
                                                        Rebecca Chapman
                                                        The Civil Liberties Defense Center
                                                        1430 Willamette St. #359
                                                        Eugene, Oregon 97401
                                                        Phone: 541.687.9180
                                                        rchapman@cldc.org

                                                                 Attorney for non-party Aviva Friedman




                                                   10
Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 11 of 13




                        EXHIBIT A
Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 12 of 13
Case 3:20-cv-00822-LEK-ML Document 60-1 Filed 04/30/21 Page 13 of 13
